Citation Nr: 1711204	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  15-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), and atypical anxiety disorder, now claimed as depression with memory loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches due to head injury as secondary to traumatic brain injury (TBI).

3.  Entitlement to service connection for a sleep disability, to include sleep apnea syndrome and insomnia, and to include as due to a psychiatric disability or as secondary to service connected tinnitus.  

4.  Entitlement to service connection for bilateral leg cramps, also claimed as numbness, tingling, and stiffness due to cold injury.

5.  Entitlement to service connection for bilateral arm cramps (hands and fingers), also claimed as numbness, tingling, and stiffness due to cold injury.

6.  Entitlement to service connection for joint pain of the left shoulder, wrists, hands, knees, ankles, low back, and neck/cervical due to cold injury.  

7.  Entitlement to service connection for a fungal infection of the feet to include nail growth disturbance due to cold injury.  

8.  Entitlement to an increased rating for a scar, right eyebrow, currently rated as 30 percent disabling.

9.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for a scar, left occipital area (claimed as head scar), currently rated as 0 percent disabling.

11.  Entitlement to special monthly compensation (SMC) based on Aid and Attendance (A&A) or housebound.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2014; a statement of the case was issued in April 2015; and a substantive appeal was received in May 2015.   

The issue of whether new and material evidence has been received to reopen a service connection claim for a TBI (previously denied in October 2010) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disability, headaches, a sleep disability, bilateral arm/leg cramps, joint pain, and a fungal infection of the feet; entitlement to increased ratings for scars; and entitlement to an SMC based on A&A or housebound are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2010, the RO last denied the Veteran's claim of service connection for a psychiatric disability, then characterized as PTSD.  The Veteran filed a timely notice of disagreement but failed to submit a timely substantive appeal (VA Form 9); no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the October 2010 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2010 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The Veteran's tinnitus is currently rated as 10 percent disabling, the highest rating for that disability allowed by law.


CONCLUSIONS OF LAW

1.  The October 2010 RO rating decision, which denied the Veteran's claim for entitlement to service connection for PTSD service connection, is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the October 2010 RO rating decision is new and material; accordingly, the claim for service connection for a psychiatric disability, to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In March 2014 and June 2014 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claims, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the March 2014 VCAA notice fully complied with Kent as to the issue of entitlement to service connection for anxiety (including PTSD).  The notice did not comply with Kent as to the issue of entitlement to service connection for headaches.  However, the issue is moot insofar as the RO adjudicated the claim on a de novo basis, and the Board here finds that there is new and material evidence to reopen the claim and readjudicate it on a de novo basis.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in February 2013 and April 2014, which are fully adequate.  The duties to notify and to assist have been met.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Psychiatric disability/PTSD

The Veteran's claim of service connection for PTSD was denied by way of an October 2010 RO rating decision.  The Veteran filed a timely notice of disagreement.  However, he failed to file a timely substantive appeal in response to a November 2013 statement of the case.  Moreover, no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the October 2010 denial includes treatment records from Dr. M.E.F. stating that the Veteran had PTSD with flashbacks, panic attacks, and depression.  Also included was a January 2010 VA psychiatric examination.  The examiner found that the Veteran met the DSM-IV stressor criteria but did not meet the full criteria for a diagnosis of PTSD.  The Veteran was diagnosed with dementia.  The examiner opined that the diagnosis of dementia was not related to the blast injury that he sustained in Korea.  She noted that the Veteran did not seek psychiatric treatment until 50 years after service.  The RO noted that the records from Dr. M.E.F. contained no evidence of a TBI.    

The bases for the denial were the fact that the VA examiner failed to diagnose PTSD; there was no evidence of a TBI; and the VA examiner opined against a nexus linking the Veteran's dementia to service.

Evidence received since the October 2010 rating decision includes an October 2012 addendum from Dr. M.E.F.  In it, he stated that he reviewed the January 2010 VA examination report.  He contested the examiner's assertion that the Veteran did not seek psychiatric treatment for more than 50 years after service.  Dr. M.E.F. stated that he reviewed the claims file and found that the Veteran was diagnosed with an anxiety disorder in 1970 and that he underwent a neurologic examination that failed to reveal dementia.  Additionally, the Veteran submitted a psychiatric examination from Dr. P.L.L. in which he opined that the Veteran's psychosis and dementia are related to TBIs he sustained during service; and that his cognitive decline is typical of chronic traumatic encephalopathy (CTE).  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the addendum from Dr. M.E.F. and the report of Dr. P.L.L. meet the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claims, because it indicates that a current psychiatric disability to include a PTSD might be related to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Headaches

The Veteran's claim of service connection for headaches was denied by way of a January 1972 Board decision (VBMS, 1/25/72 and 11/12/71).  The evidence of record at that time included January 1970 statements by Dr. J.D.G. to the effect that he had treated the Veteran on many occasions for headaches and numbness of the right superior orbicular region.  X-rays were negative.  The records also reflected that the Veteran underwent a May 1971 examination in which the Veteran complained of right-sided headaches with occasional pain in the neck; nervousness; dizzy spells that sometimes were associated with nausea and a sensation of fainting; blurred vision on the right with headaches; forgetfulness; insomnia; difficulty with concentration; easy irritability; and crying spells.  A neurological examination was entirely within normal limits.  A diagnostic impression was chronic anxiety, depressive reaction, with conversional features.  The Board denied the claim on the basis that the Veteran did not have encephalopathy, and that any headaches manifested in service were acute and transitory (and that they were not related to headaches experienced more than fifteen years after service).  

Evidence received since the January 1972 Board decision includes a psychiatric examination from Dr. P.L.L. in which he opined that the Veteran's psychosis and dementia are related to TBIs he sustained during service.  

The Board finds that the report of Dr. P.L.L. meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claims; because it indicates that the Veteran may have sustained one or more TBIs, and that headaches may therefore be related to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Service connection for tinnitus was granted by way of an April 2013 VA rating decision.  The RO granted a 10 percent rating, the highest rating possible under the rating criteria.

The granting of service connection was based, in part, on a February 2013 VA examination report.  The Veteran reported tinnitus in both ears that has existed for many years.  He stated that the tinnitus does not let him sleep at night.

The Veteran underwent a VA examination in April 2014.  He reported that tinnitus impacts his daily life in that he has difficulty resting and falling asleep.  The examiner stated that "No significant change in subjective tinnitus was expressed by patient during today's evaluation."

"Tinnitus" is "noise in the ears such as ringing, buzzing, roaring, or clicking." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1725 (27th ed.1988). Stolasz v. Nicholson, No. 04-217, slip op. at 2 (U.S. Vet. App. Oct. 19, 2005) (Anderson, No. 04-344).  Under the disability rating schedule as established, tinnitus is subject to a 10 percent disability rating only, with no increased rating possible.  38 C.F.R. § 4.87, Diagnostic Code 6260. 

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus.  Note (2) provides that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears.  Id.  A higher evaluation for tinnitus is not available.

In Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25  (b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87; Diagnostic Code 6260.  As 10 percent is the highest evaluation available for this condition and because there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426   (1994).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2016), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of ringing in his ears that causes difficulty sleeping.  The ringing in the ears is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).  To the extent that the Veteran's difficulty sleeping is not covered by the rating criteria, the Board has remanded the issue of entitlement to service connection for a sleep disability, to include as due to sleep apnea or insomnia, and to include as secondary to service connected tinnitus.

The rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his tinnitus.  Entitlement to an increased disability rating or to an extraschedular referral is not warranted under Thun v. Peake, 22 Vet. App. 111 (2008), or 38 C.F.R. § 3.321 (b)(1). 






ORDER

New and material evidence having been received, the petition to reopen the Veteran's claims of service connection for PTSD and a psychiatric disability (to include anxiety and depression); and headaches is granted.

Entitlement to an increased disability rating, higher than 10 percent, for tinnitus is denied.


REMAND

Psychiatric disability/PTSD

The Board has found that there is sufficient evidence to reopen the Veteran's claim for a psychiatric disability, to include PTSD, atypical anxiety disorder, depression with memory loss, and dementia.  

Dr. P.L.L. has opined that the Veteran's psychosis and dementia are related to TBIs sustained during service and that his cognitive decline is typical of chronic traumatic encephalopathy (CTE).  Dr. M.E.F. has stated that the Veteran was diagnosed with an anxiety disorder in 1970.  

The Board notes that the Veteran underwent a neurologic examination in May 1971, which was entirely normal.  He was diagnosed with chronic anxiety, depressive reaction, with conversional features (VBMS, 9/20/63).  

The Board notes that a May 1976 examination diagnosed cerebral brain syndrome (CBS) due to brain trauma and anxiety reaction (VBMS, 3/6/17, pgs. 36-44).  

The Veteran submitted a statement from his employer for the first 12 years after he was discharged from service (VBMS, 3/6/17, pgs. 50-53).  The employer stated that the Veteran left school shortly after service because he could not finish his studies due to nerves.  The employer stated that he knew it would be difficult for the Veteran to start working at another place due to these problems.  

A January 2010 VA examiner opined that the Veteran's psychiatric disability (identified as dementia) was not related to the blast injury that he sustained in Korea.  She based her opinion, in part, on the assertion that the Veteran did not seek psychiatric treatment until 50 years after service.  The Board finds substantial evidence of a psychiatric disability prior to the timeframe suggested by the January 2010 VA examiner (and long before the Veteran was likely to have had any age related dementia).  

The Board also notes that the contention of Dr. P.L.L. that "the scientific progress in understanding the pathophysiology and clinical course of traumatic brain injuries and PTSD has changed significantly."  The Board particularly notes that this is true in terms of CTE.  The Board finds that reconsideration of the evidence and a VA examination is warranted to determine the nature and etiology of the Veteran's psychiatric disability or disabilities.    

Finally, the Board notes that the Veteran has submitted a report from J.G.M.  The document is in Spanish and translation has proved difficult because it is also largely illegible (VBMS, 3/6/17).  The Veteran is advised to obtain an addendum that can be added to the record, if he feels it would be probative.  

Headaches

In light of the fact that the Veteran has presented new evidence of having sustained a TBI, the Board finds that the claim for entitlement to service connection for headaches should be remanded until it is determined whether the Veteran sustained a TBI in service.  

The Board has already found that the Veteran is entitled to a VA examination for the purpose of determining the nature and extent of his psychiatric disability.  The Board finds that the VA examiner should also render an opinion regarding the nature and extent of the Veteran's headaches.  

Sleep/insomnia

At the Veteran's February 2013 and April 2014 VA examinations, he reported that his tinnitus is preventing him from falling asleep at night.  The Board also noted that the Veteran's difficulty sleeping may be secondary to his psychiatric disability (he has reported nightmares related to service).  Consequently, the Board finds that his claim for entitlement to service connection for a sleep disability is inextricably intertwined with his claim of service connection for a psychiatric disability; and additionally, that it can be secondary to his service connected tinnitus.

The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's sleep disability. 

Cramps (arms/legs), joint pain, fungal infection of the feet

The Veteran claims that he experiences cramps in his arms and legs; joint pain in his left shoulder, wrists, hands, knees, ankles, neck, and back); and a fungal infection in his feet.  He claims that these disabilities are related to a cold injury.  The RO has denied the claim on the basis that there was no evidence of them in the service treatment records.  

However, the Board notes that the Veteran is a combat Veteran who has been awarded the combat infantryman's badge (CIB) (VBMS, 1/20/71, 8/28/90).  Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation.  38 C.F.R. § 3.304 (d), see also 38 U.S.C.A. § 1154 (b) (West 2014) (A presumption is afforded a Veteran if he or she is shown to have engaged in combat with the enemy in active service).  The Board finds that the Veteran's lay statements regarding having experienced cold injury are consistent with his service as an infantryman in Korea.  The Board takes judicial notice of the fact that very cold winters were experienced in Korea during the timeframe in question.  Accordingly, the Veteran should be afforded a VA examination to determine whether his complaints of arm/leg cramps, joint pain, and fungal infections of his feet are at least as likely as not related to service, to include as due to a cold injury.

Scars

In February 2014, the Veteran filed an increased rating claim for a right eye brow scar.  In April 2014, he filed a claim for another head scar (VBMS, 4/3/14).  The claim appears to be a service connection claim.  However, the Board notes (as the RO did) that the Veteran was already service connected for a left occipital scar.  The RO properly treated the claim as an increased rating claim for the scar.  However, when the Veteran underwent an April 2014 VA examination, the examiner only examined the right eyebrow scar.  Consequently, the Board must remand the increased rating claim for a left occipital scar so that the Veteran can undergo a VA examination of that scar.  

The Board further notes that both of these scars will be subject to rating criteria that includes characteristics of disfigurement.  Moreover, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. §§ 4.118, Diagnostic Code 7800, Notes (4), (5) (2016).  Consequently, any disfigurement that is to be evaluated would need to recognize the disfigurement caused by both of the Veteran's scars taken together.  The Board finds that a decision cannot be rendered with regard to the right eyebrow scar independently of the left occipital scar.  Since the left occipital scar will be subject to a VA examination, the Board finds that the right eyebrow scar should also be re-examined at that time.

SMC

The Veteran's claim for special monthly compensation is dependent on his current level of disability and whether his alleged need for aid and attendance is due to the level of impairment caused by service connected disabilities as opposed to nonservice connected disabilities or age.  Consequently, the issue is inextricably intertwined with the issue of whether service connection is warranted for a psychiatric disability, headaches, a sleep disability, leg cramps, arms cramps, joint pain, and a fungal infection of the feet and whether increased ratings are warranted for the Veteran's service connected scars.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should afford the Veteran with a VA examination for the purpose of determining the nature and etiology of the Veteran's arm/leg cramps, joint pain, and fungal infection of his feet.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any such disability began during or is causally related to service, to include as due to a cold injury in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of a psychiatric disability (or disabilities), an alleged TBI, a sleep disability, and headaches.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability):

    a) that the Veteran sustained a TBI during service;

    b) that the Veteran's psychiatric disability or disabilities disability began during or are causally related to service, to include as due to an alleged TBI;

    c) that the Veteran's headaches began during or are causally related to service, to include as due to an alleged TBI;

    d) that the Veteran's alleged sleep disability began during or is causally related to service, to include as due to an alleged TBI;

    e) and that the Veteran's alleged sleep disability was caused by, or aggravated by, his service connected tinnitus.  (Aggravation in this context means a permanent worsening beyond the natural progression of the sleep disability).  

    f)  The examiner should also opine whether the following are present as a result of the Veteran's service connected disabilities (to include any disabilities that he/she finds to be related to service): inability to dress or undress himself or to keep himself ordinarily clean and presentable; inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner should also describe the expected impairments that the service connected disabilities would cause in the workplace and note any particular activities that would be precluded due to the service-connected disabilities.

The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

3.  The RO should schedule the Veteran for a VA dermatologic examination for the purpose of determining the current severity of right eyebrow scar, and left occipital area scar.  All relevant criteria, to include those pertaining to disfigurement, should be considered.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


